—■Motion for reargument or to modify order of affirmance denied, with $20 costs. The dismissal of the counterclaims is upon the merits. The first counterclaim alleged against Bernard Kamer is not directed against a “third party”; he was a member of the partnership (Parkchester General Hospital) and the partnership was the beneficiary under and entitled to receive the proceeds of the life insurance policy. To allow the maintenance of the counterclaim would defeat the purpose of section 155 (subd. 1, par. [b]) of the Insurance Law. Concur — Eager, J. P., McGivern, McNally, Steuer and Tilzer, JJ.